HUGHES, J.
Epitomized Opinion
The Steel Co. recovered judgment against Rouseff ¡afore a justice of the peace. Thereupon Rouseff Red with the justice of the peace his appeal bond Kh Oberlander as surety thereon and the. bond was iroved by the Justice. Thereafter Rouseff failed :o take any other steps to peifect his appeal to the lommon Pleas Court. Steel Co. theieupon filed with :he clerk of Common Pleas a duly certified transcript from the docket against Rouseff in the J. P. :ourt on Dec. -1. Steel Co. filed the transcript Jan. !3 following.
Rouseff had 30 days, or until Jan. 16, to file his ranscript. The Common Pleas entered judgment igainst Oberlander on the appeal bond. By 10388 !C. the appellee at the term of court next after the expiration of the 3© days allowed the appellant for iling his transcript, may file a transcript if the ippellant fails to perfect his appeal. In affirming he judgment the Court of Appeals held:
1. It seems clear to us that the legisuature in-ended to give to the appellee a full term of court luring which' he could perfect his appeal, upon the ailure of the appellant to do so.
Iflklf the 30 days expired on the last day of the ¡Hi pending term of Common Pleas it would leave he appellee a short time to perfect his appeal, and t therefore seems conclusive that the intention of he legislature was to give him a full term.